 Case 4:19-cr-40001-KES Document 56 Filed 01/25/21 Page 1 of 9 PageID #: 259




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            4:19-CR-40001-01-KES

                    Plaintiff,

       vs.                                       ORDER DENYING MOTION
                                               FOR COMPASSIONATE RELEASE
MARCUS ALLEN LEE

                    Defendant.


      Defendant, Marcus Allen Lee, moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). Dockets 49, 51. Plaintiff, the United States of America,

opposes the motion. Docket 55. For the following reasons, the court denies

defendant’s motion for compassionate release.

                                 BACKGROUND

      On June 21, 2019, Lee pleaded guilty to possession of a firearm by a

prohibited person, in violation of 18 U.S.C. § 922(g)(1) and (g)(3). Dockets 31,

32. On September 9, 2019, the court sentenced Lee to 33 months in custody

and 3 years of supervised release. Docket 45; Docket 46 at 2-3. His projected

date of release is January 11, 2022. Docket 52 at 51.

      Lee is incarcerated at the United States Penitentiary Leavenworth (USP

Leavenworth) in Leavenworth, Kansas. Docket 49 at 2. The total population at

USP Leavenworth is 1,535 persons. Fed. Bureau of Prisons,

https://www.bop.gov/locations/institutions/lvn/ (last visited Jan. 21, 2021)

As of January 25, 2021, there are currently 14 active COVID-19 cases among

USP Leavenworth’s inmates and staff, 2 inmate deaths from COVID-19, and
 Case 4:19-cr-40001-KES Document 56 Filed 01/25/21 Page 2 of 9 PageID #: 260




730 inmates and 5 staff have recovered from COVID-19. See BOP: COVID-19

Update, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

visited on Jan. 25, 2021).

      Lee is 28 years old. Docket 52 at 50. Lee claims that due to his severely

weakened immune system as a result of his drug abuse, he is more vulnerable

to COVID-19. Docket 51 at 2.

      On August 31, 2020, Lee wrote a letter to the warden requesting he be

considered for compassionate release due to COVID-19. Docket 49 at 1; Docket

51 at 6-11. On October 1, 2020, the warden denied Rodger’s request. Docket

51 at 12. On October 19, 2020, Lee filed a pro se motion with the court for

relief under the First Step Act. Docket 49.

                                  DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amended 18 U.S.C.

§ 3582(c)(1)(A) to permit incarcerated defendants in certain circumstances to

file motions with the court seeking compassionate release. § 603.

Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a reduction in sentence must take into consideration

the 18 U.S.C. § 3553(a) sentencing factors and be consistent with applicable

policy statements issued by the Sentencing Commission. 18 U.S.C.


                                        2
 Case 4:19-cr-40001-KES Document 56 Filed 01/25/21 Page 3 of 9 PageID #: 261




§ 3582(c)(1)(A).

      The Sentencing Commission’s policy statement, which was promulgated

before the FSA was passed, requires both “extraordinary and compelling

reasons” to warrant a sentence reduction and that the defendant not pose a

danger to the safety of others. USSG § 1B1.13(1)-(2) (Nov. 2018). The burden to

establish that a sentence reduction is warranted under 18 U.S.C. § 3582(c)

rests with the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th

Cir. 2016).

      Lee argues that the global COVID-19 crisis and his susceptibility to

illness satisfies the “extraordinary and compelling reasons” standard under 18

U.S.C. § 3582(c)(1)(A)(i). Docket 49 at 2; Docket 51.

I.    Administrative Exhaustion

      Previously, only the BOP Director had the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress has now permitted courts to grant compassionate

release on motions filed by defendants “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier . .

. .” 18 U.S.C. § 3582(c)(1)(A).

      Lee submitted a request for compassionate release due to COVID-19 on

August 31, 2020. Docket 49 at 1; Docket 51 at 6-11. The warden denied the

request on October 1, 2020. Docket 51 at 12. Having presented his request to


                                        3
    Case 4:19-cr-40001-KES Document 56 Filed 01/25/21 Page 4 of 9 PageID #: 262




the warden and being denied, and hearing no objection from the United States,

the court will presume Lee has satisfied the administrative exhaustion

requirement and review the matter on the merits. 1

II.     Extraordinary and Compelling Reasons

        Though section 3582(c)(1)(A)(i) provides for compassionate release upon a

showing of “extraordinary and compelling reasons,” Congress did not define

what constitutes “extraordinary and compelling.” See 28 U.S.C. § 994(t).

Rather, the Sentencing Commission was directed to describe what should be

considered extraordinary and compelling reasons and fashion “the criteria to be

applied and a list of specific examples.” Id. As directed, the Sentencing

Commission did so by limiting “extraordinary and compelling reasons” to four

scenarios. USSG § 1B1.13, cmt. n.1(A)-(C). The four scenarios pertain to a

defendant’s (1) terminal illness, (2) debilitating physical or mental health

condition, (3) advanced age and deteriorating health in combination with the

amount of time served, and (4) compelling family circumstances. Id. A fifth

catch-all category also exists for an “extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through

(C)” as determined by the Director of the Bureau of Prisons. USSG § 1B1.13,

cmt. n.1(D).

        The Sentencing Commission’s guidance in § 1B1.13 was provided prior



1The warden’s response states that if Lee is not satisfied with the decision, he
may commence an appeal through the administrative remedy process. Doc. No.
51 at 12. There is no indication that Lee appealed the decision
administratively.
                                         4
 Case 4:19-cr-40001-KES Document 56 Filed 01/25/21 Page 5 of 9 PageID #: 263




to the passage of the FSA amending section 3582(c)(1)(A) and has not been

updated because the commission lacks a quorum. See United States v. Beck,

425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As the Sentencing Commission

lacks a quorum to amend the U.S. Sentencing Guidelines, it seems unlikely

there will be a policy statement applicable to [compassionate-release] motions

brought by defendants in the near future.”). As a result, district courts are left

to determine whether the previous policy statement still applies. See United

States v. Rodd, 2019 WL 5623973, at *3 (D. Minn. Oct. 31, 2019); United States

v. Brown, 2020 WL 2091802, at *5-6 (S.D. Iowa Apr. 29, 2020). It is clear

Congress intended to “[i]ncreas[e] the [u]se . . . of [c]ompassionate [r]elease” by

allowing district courts to grant petitions “consistent with applicable policy

statements” from the Sentencing Commission. See 132 Stat. at 5239; 18 U.S.C.

§ 3582(c)(1)(A). But the Commission has not addressed whether the policy

statement from the old regime is applicable to the new statute nor has it

adopted a new policy statement.

      Because the FSA changed the way a compassionate release motion may

be brought, “several district courts have concluded that the discretion vested in

the BOP Director under the catch-all provision now belongs coextensively to

federal judges.” United States v. Condon, 2020 WL 2115807, at *3 (D.N.D. May

4, 2020) (citing United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11,

2019); United States v. Beck, 425 F. Supp. 3d 573, 578-80 (M.D.N.C.

2019); United States v. Cantu, 423 F. Supp. 3d 345, 352-53 (S.D. Tex. 2019));

see also United States v. Rivernider, 2020 WL 597393, at *3 (D. Conn. Feb. 7,


                                         5
 Case 4:19-cr-40001-KES Document 56 Filed 01/25/21 Page 6 of 9 PageID #: 264




2020). This uncertainty has not yet been addressed by the Eighth Circuit. See

United States v. Loggins, 966 F.3d 891, 892 (8th Cir. 2020) (“We need not

decide whether the statute supersedes the policy statement in this

respect . . . .”); United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020) (“We

need not determine whether the district court erred in adhering to the policy

statements in § 1B1.13.”).

      Lee contends that due to his severely weakened immune system as a

result of past drug abuse, he is more vulnerable to COVID-19, therefore

satisfying the “extraordinary and compelling reasons” standard under 18

U.S.C. § 3582(c)(1)(A)(i). Docket 51 at 2. Though Lee did not specifically

address the categories of “extraordinary and compelling reasons” under USSG

§ 1B1.13, the court will analyze his circumstances under the medical

conditions category, USSG § 1B1.13 comment note 1(A), and the catch-all

provision, USSG § 1B1.13 comment note 1(D).

      Assuming the court’s discretion to consider compassionate release is at

least as broad, if not more so, as the outdated policy statement of the

Sentencing Commission, Lee has failed to show that his reasons for release rise

to the level of “extraordinary and compelling” circumstances justifying a

reduction in sentence.

         A. Medical Conditions Category, Note 1(A)

      COVID-19 appears to pose a particular risk for individuals with certain

existing health conditions. The Centers for Disease Control and Prevention

(“CDC”) has identified the following conditions as ones that do pose an


                                        6
 Case 4:19-cr-40001-KES Document 56 Filed 01/25/21 Page 7 of 9 PageID #: 265




increased risk of severe illness from COVID-19: cancer, chronic kidney disease,

chronic obstructive pulmonary disease, Down syndrome, heart conditions,

immunocompromised state from organ transplant, obesity (a BMI of 30 or

higher), pregnancy, sickle cell disease, smoking, and Type 2 diabetes. People

with Certain Medical Conditions, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-

at-higher-risk.html (updated Dec. 29, 2020). The CDC advises that other

medical conditions may pose an increased risk of severe illness from COVID-

19, including, moderate to severe asthma, cystic fibrosis, hypertension or high

blood pressure, liver disease, overweight, Type 1 diabetes, and several others.

Id.

       The court has reviewed the medical records submitted in this case. Lee’s

medical conditions include a skin rash and an internal derangement of his left

knee. Docket 52 at 27. None of Lee’s medical conditions are among those

identified by the CDC as increasing or potentially increasing the risk of severe

illness from COVID-19. His medical records also reflect minimal clinic visits

and prescribed medications, which leads the court to believe that Lee is

generally healthy. See id. at 8-21. Neither is there any indication that his

medical conditions prevent Lee from providing self-care within the correctional

facility.

            B. Catch-all Category, Note 1(D)

       Review under the catch-all category in Note 1(D) does not result in a

different outcome. The catch-all category allows for release if there are


                                        7
 Case 4:19-cr-40001-KES Document 56 Filed 01/25/21 Page 8 of 9 PageID #: 266




extraordinary and compelling reasons other than, or in combination with,

those identified in 1(A) through 1(C). USSG § 1B1.13, comment. n.1(D). The

court has considered Lee’s motion and the information on file. Taken together,

there is nothing to convince the court that extraordinary and compelling

reasons exist to release Lee from custody early. In sum, Lee has fallen far short

of demonstrating extraordinary and compelling reasons for relief.

III.   Sentencing Factors of § 3553(a)

       Although the court need not consider the 3553(a) factors because Lee’s

circumstances fail to meet the high bar of “extraordinary and compelling

reasons” warranting a sentence reduction, such sentencing factors underscore

the point.

       The sentencing factors in § 3553(a) do not weigh in favor of a reduction.

Lee pleaded guilty to possession of a firearm by a prohibited person. Dockets

31-32. During a traffic stop, a firearm was found in Lee’s vehicle. Docket 40 ¶

7. The firearm was determined to be a 9mm caliber semi-automatic handgun.

Id. In addition, 8 live rounds of federal brand 9mm ammunition were also

found in his vehicle. Id. His offense level was a 15 and he was in criminal

history category VI. Id. ¶¶ 21, 36. The guideline range for his sentence was 41-

51 months in custody. Id. ¶ 70. The court sentenced him below his guideline

range to 33 months in custody. Docket 46 at 2. Lee has served approximately

40.6% of his full term and 47.6% of his statutory term. Docket 52 at 52.

       After careful consideration, the court concludes Lee’s sentence of 33

months in custody with 3 years of supervised release continues to be


                                        8
 Case 4:19-cr-40001-KES Document 56 Filed 01/25/21 Page 9 of 9 PageID #: 267




appropriate for the seriousness of the crimes to which he pleaded guilty.

                                CONCLUSION

      Lee has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 49) is denied.

      Dated January 25, 2021.

                                     BY THE COURT:

                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       9
